        Case 2:19-cv-00213-cr-jmc Document 13 Filed 08/21/20 Page 1 of 4

                                                                            u"s.8l"sTf{trT fi0uRT
                                                                           BISIffiET BF VEffiIOHT
                                                                                        rILES
                          UNITED STATES DISTRICT COURT
                                     FOR TIIE                              f,EB   ltE   2l   Pfi   tr t0
                              DISTRICT OF VERMONT

MICIIAEL TOBIN,

              Plaintifl

      v.                                                        Case No. 2:19-cv-213

IIM BAKE& COMMISSIONER OF VERMONT
DEPARTMENT OF CORRECTIONS,
CENTURION OF VERMONT, LLC,
and IINKNOWN DEFENDANTS.

              Defendants.

                     OPINION AIID ORDER
 ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMEI\DATION,
       GRANTING MOTION TO DISMISS WITHOUT PREJT]DICE,
     Ai\D GRANTTNG LEAVE TO FILE Ai\ AMEi\DED COMPLAINT
                                      @ocs. 8 & 12)
       On November 20,20t9, PlaintiffMichael Tobin filed a Complaint pursuant to 42

U.S.C. $ 1983 alleging that Defendants Jim Baker, the Commissionerr of the Vermont
Deparfinent of Corrections (*DOC'), Centurion of Vermont,LLC ("Centurion"), and
unknown Defendants (collectively, ooDefendants") failed to provide adequate healthcare
for his HIV and Hepatitis C infections in violation of his constitutional rights. On July 15,
2020, the Magistrate Judge issued a Report and Recommendation ("R        & R') (Doc. 12),
wherein he recommended the court grant Defendants' motion to dismiss (Doc. 8).
Plaintiff had not filed an opposition. No party has filed an objection to the R &   &    and the

time period to do so has expired.
       Plaintiffis self-represented. Defendants   are represented by Pamela L.P. Eaton,

Esq. and Stephen J. Soule, Esq.




I Since Plaintifffiled his Complaint, Michael Touchette resigned as the DOC Commissioner.
           Case 2:19-cv-00213-cr-jmc Document 13 Filed 08/21/20 Page 2 of 4




       A district judge must make a de novo determination of those portions of a
magistrate judge's report and recommendation to which an objection is made. Fed. R.

Civ. P. 72(b)(3);28 U.S.C. $ 636(bX1); Cullenv. United States,194 F.3d 401,405 (2d
CLr.1999). The district judge may "accept, reject, or modiff, in whole or in part, the
findings or recommendations made by the magistrate judge." 28 U.S.C. $ 636(bX1);
occord Cullen,l94 F.3d at 405. A district judge, however, is not required to review the
factual or legal conclusions of the magistrate judge as to those portions of a report and
reconrmendation to which no objections are addressed. Thomas v. Arn, 474U.5. 140, 150
(1e8s).

          In his seventeen-page R &    &   the Magistrate Judge correctly concluded that
Plaintifflacks standing to assert claims for injunctive and declaratory relief because he
failed to establish a likelihood of future harm as he "cannot rely solely on past injuries;
rather, the plaintiffmust establish how he . . . will be injured prospectively[.]"
Marcavage v. City of New York,689 F.3d 98, 103          (zdclr.zAD).
          The Magistrate Judge also recorlmended dismissal of Plaintifls claims for
monetary damages against Defendant Baker in his official capaclty because $ 1983 does
not authorize suits against state officers in their official capacities, Hafer v. Melo,502
U.S. 21, 26 (1991), and Eleventh Amendment sovereign immunity bars suits for
monetary damages against state officials acting in their official capacities. Kentuclcy v.
 Graham,473 U.S. 159,166 (1985) 1"[A] plaintiffseeking to recover on a damages
judgment in an official-capacity suit must look to the government entity itself.").
Regarding Plaintiff s claim for monetary damages against Defendant Baker in his
individual capacity, the Magistrate Judge properly determined that Plaintifffailed to
allege that Defendant Baker was personally involved in the alleged constitutional

violations. See Spavonev. N.Y. State Dep't of Corr. Servs.,7l9F.3dL27,l35 (2dCtr.
2013) ("It is well settled in this Circuit that personal involvement of defendants in alleged
constitutional deprivations is   a   prerequisite to an award of damages under $ 1983.")
(internal quotation marks omitted).
          Case 2:19-cv-00213-cr-jmc Document 13 Filed 08/21/20 Page 3 of 4




        Finally, because Plaintiff failed to allege that Defendant Centurion provided
inadequate medical care pursuant to an official policy or custom, the Magistrate Judge

did not err in recommending dismissal of Plaintifls claim against it. See Rojas v.
Alexander's Dep't Store, 1nc.,924F.2d406,408 (2d Cir. 1990) ('?rivate employers are
not liable under $ 1983 for the constitutional torts of their employees, unless the plaintiff
proves that action pursuant to official policy of some nature caused a constitutional        tort.')
(citations, alteration, and internal quotation marks omitted). The court agrees with the
Magistrate Judge's well-reasoned conclusions and adopts them in their entirety.
                                    LEAVE TO AMEND
        The Second Circuit has stated that a"pro se complaint should not be dismissed
without the [c]ourt granting leave to amend at least once when a liberal reading of the
complaint gives any indication that a valid claim might be stated." Nielsenv. Robin,746
F.3d 58, 62 (zdctr.2014) (quoting Chovis v. Chappius, 618 F.3d 162,I70 (2dCtr.
2010)); see olso Fed. R. Civ. P. l5(a)(2) (providing that "[t]he court should freely give
leave [to amend the pleading] when justice so requires"). The court thus grants Plaintiff
leave to file an Amended Complaint within twenty (20) days from the date          ofthis Order.
        If Plaintiffchooses to file an Amended Complaint, he must comply with the
Federal Rules of Civil Procedure including stating the factual and legal bases for his

causes of action. ,See Fed. R. Civ. P. 8(a) (listing required contents of a pleading that

states a claim for relief). In his Amended Complaint, Plaintiffmust allege all claims and

n,Lme   all defendants that Plaintiffintends to include,   as the Amended   Complaint will take
the place of the initial Complaint in all respects. For further reference, Plaintiffmay

consult the court's Representing Yourself as a Pro,Se Litigant Guide, available at
https://www.vtd.uscourts.gov/sitesA4d/fi1es/ProSeGuide113015.pdf,           or contact the
District of Vermont Clerk's Office for a self-represented party's informational pamphleL
Failure to file an Amended Complaint in the time period provided may result in the
dismissal ofthis case.
        Case 2:19-cv-00213-cr-jmc Document 13 Filed 08/21/20 Page 4 of 4




                                    CONCLUSION
      For the foregoing reasons, the court hereby ADOPTS the Magistrate Judge's
R & R @oc. 12) as the court's Opinion and Order; GRANTS Defendants' motion to
dismiss Plaintiffs Complaint without prejudice (Doc. 8); and GRANTS Plaintiffleave to
file an Amended Complaint within twenty (20) days of the date of this Order.
SO ORDERED.
                                                                   sL
      Dated at Burlington, in the District of Vermont, this   7t    day ofAugust,2020.




                                                Christina Reiss, District Judge
                                                United States District Court
